Citation Nr: 1635037	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  09-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative residuals of recurrent angioma of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel






INTRODUCTION


The Veteran served on active duty from March 1955 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision.  The Board denied the claim in April 2015.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court) and by a June 2016 Order, the Court remanded the claim for readjudication in accordance with a Joint Motion for Remand (Joint Motion).


FINDING OF FACT

The Veteran's post-operative residuals of recurrent angioma of the right tibia has resulted in functional impairment to include pain, swelling, and tenderness of the affected section of the leg, increased pain on ambulation, and two resultant tender scars.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-operative residuals of recurrent angioma of the right tibia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (DC) 5015 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  The duration of the initial, and any subsequent, period of total incapacity, especially periods reflecting delayed union, inflammation, swelling, drainage, or operative intervention, should be given close attention.  This consideration, or the absence of clear cut evidence of injury, may result in classifying the disability as not of traumatic origin, either reflecting congenital or developmental etiology, or the effects of healed disease.  38 C.F.R. § 4.41.

The RO has rated the Veteran's residuals status post recurrent angioma of the right tibia pursuant to DCs 5003-5015.  

In order to accurately evaluate the Veteran's appealed disability, it is necessary to review the history of the claim.  To that extent, the service treatment records reflect that while in service, the Veteran was treated for a cavernous hemangioma of the bone of the right lower tibia.  The hemangioma was removed, but then recurred and was removed once more.  Following the second removal, x-rays showed no palpable mass, but the Veteran continued to experience pain and tenderness at the right tibial scar.  

A hemangioma is defined as "a common type of vascular malformation, usually seen in infancy or childhood...".  A cavernous hemangioma is a, "vascular tumor composed mainly of large dilated blood vessels that often contain large amounts of blood; the usual location is in the skin, subcutaneous tissue, or both..."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 842 (31st ed. 2007).  

The service records do not demonstrate an associated injury to the right ankle or to the right knee.  Rather, they demonstrate that the Veteran suffered from a mass of the right lower tibia, a hemangioma, and such was removed.  The post-service treatment records, as analyzed below, do not otherwise demonstrate a knee or ankle disability related to the service injury.  Thus, instead of rating the Veteran's claim based upon limitation of motion of a joint, the Board will rate the disability pursuant to its current symptoms affecting the right lower tibia.  

The Board finds that the Veteran's symptoms are most accurately rated pursuant to DC 5015, which pertains to benign new growths of the bone.  DC 5015 is to be rated on limitation of motion of the affected parts, as degenerative arthritis.  

The Board notes that DC 7819, which pertains to benign skin neoplasms, is also applicable in this instance.  DC 7819 instructs that the disability be rated as disfigurement of the head, face, or neck (not applicable in this situation), scars, or impairment of function.  Again, because a joint is not affected here, DC 5015 would be the most analogous code upon which to rate the Veteran's impairment of function.  Such is the case because the evidence does not demonstrate a muscle disability or neurological disability of the lower right leg.  

DC 5015 directs the claim to be rated as degenerative arthritis.  Under DC 5003, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

It is important to note here that the Veteran has not been diagnosed with arthritis as a result of his service-connected disability of the tibia.  However, he has been shown to suffer from pain related to the disability, and his 10 percent rating reflects those symptoms.  See 38 U.S.C.A. § 4.59.  Again, a joint is not involved.  However, DCs 5015 and 5003 are still the most analogous diagnostic codes to the Veteran's limitation of function.

The Board finds that the weight of the competent and credible evidence is against the Veteran's claim for an increased rating.  The current 10 percent rating pursuant to DCs 5003-5015 compensates his current symptoms.  His separate 10 percent rating under DC 7804 compensates him for his related tender scars.  

Significantly, on October 2007 VA examination, the Veteran reported swelling and pain of the right lower leg.  The pain was chronic and achy.  The pain occurred daily for a number of hours and was worse when the weather changed or with walking.  His anterior tibial pain did not interfere with his activities of daily living.  Examination of the right tibia area, lower section, showed a 10 x 7 area of the left anterior shin to lower mid third portion of the tibia that was slightly tender without atrophic skin, redness, warmth, or elevation.  The associated scar was superficial.  It was hyperpigmented without elevation, depression, inflammation, edema, or keloid formation.  There was no functional limitation or adherence to underlying skin.  X-ray showed that there was mild cortical thickening suggested along the lateral distal tibial shaft.  This finding might have been postsurgical.  Active process was not excluded.  The examiner concluded that the Veteran's right mid tibia angioma was not related to his right knee, right hip, or right ankle disability.

On January 2013 VA examination, the examiner found that the Veteran's right tibia disability resulted in no functional limitation.  The Veteran reported episodic shin pain when walking or when accidently bumping it.  It was also more painful in cold or wet weather.  He was using a cane for his back problems.  It was noted that the Veteran had well-healed surgical scars consistent with remote resection of the angioma.  The distal calf circumference on the left was 26.5 centimeters and on the right 26 centimeters.  The examiner compared a current x-ray with a 2007 x-ray and found mild benign cortical thickening that was unchanged.
The October 2007 and January 2013 VA examinations contain similar findings as shown on June 2014 VA examination.  In June 2014, the examiner provided a thorough summarization of the Veteran's right tibia disability since service.  Following that review, the examiner opined that it was evident that the Veteran's symptoms of the right lower extremity were caused by more than his service-connected post-operative residuals of recurrent angioma of the right tibia, namely from radiation of pain from this lumbar spine and referred pain from his right hip, right knee, and right foot pathology and skin condition (dermatitis and eczema). While it was not possible to provide a precise percentage as to the amount of symptoms caused by each of these disabilities, it was the examiner's conclusion that the right tibial pain had stabilized as per a February 2014 bone scan that did not show any activity in the right tibia.  On physical examination, it was found that there was no functional limitation related to the service-connected right tibia disability.  Scar examination demonstrated a 4.2 centimeter linear, superficial, thin scar on the right lower medial leg, and a six centimeter linear, superficial thin scar at about the junction of the lower third to mid third of the right leg on the anterolateral aspect.  Both scars did not limit motion or function.

The Board finds that these three VA examination are representative of the appeal period, and do not demonstrate any other symptoms not already compensated in the current ratings for the Veteran's service-connected post-operative residuals of recurrent angioma of the right tibia.  The examinations correlate with the findings in the treatment records and the Veteran's statements.  To that extent, and as specifically pointed to by the Joint Motion, in April 2006, the Veteran reported that he had right leg pain.  He felt that his leg would give out on him at times.  Examination of the right lower leg showed scarring that was somewhat tender to palpation.  There was a mild amount of swelling present.  Strength in that leg did seem slightly less than on the left.  In June 2007, the Veteran underwent a bone scan showing increased uptake in the tibia in the area of his symptoms.  He was taking pain relievers.  His physician stated that his pain was worse at night and interfered with his quality of life and ability to perform daily functions such as walking any distances.  These records, while demonstrating obvious symptoms related to his service-connected disability, to include pain, tenderness of the scar, slight loss of strength, and functional limitations, are contemplated by his 10 percent rating under DC 5003 and DC 7804, as detailed above.  To that extent, the Board has also taken into consideration the March 2008 statement by the Veteran that he must use a walker to ambulate, and the September 2014 assessment that he was a fall risk.  However, the record also demonstrates that the Veteran's walker and cane use is related to his back disability, rather than to his right tibia disability, as was specifically found by the June 2014 VA examiner.  The June 2014 VA examiner confirmed that the Veteran's use of the cane was due to his back condition and was unrelated to his service-connected right tibia disability.  The January 2013 VA examiner came to the same conclusion, that the Veteran's use of a cane was related to his "back problem."  

To address the Joint Motion, the Board finds that an increased rating under DC 5257 is not warranted.  DC 5257 pertains to recurrent subluxation or lateral instability of the knee joint.  The Board has specifically considered, as detailed above, objective medical evidence noted in the Joint Motion, including the April 2006 and June 2007 private treatment records, the May 2007 private bone scan report, and the October 2007 VA examination notations regarding X-ray of the tibia.  While these records reflect swelling, weakness, a limp on the right side, tenderness over the anterior tibia and the anterolateral surface of the tibia and mild cortical thickening along the lateral distal tibial shaft, they do not show objective evidence of subluxation or lateral instability of the knee joint related to the service-connected disability at issue herein.  

However, on October 2007, January 2013, and June 2014 VA examinations, joint stability testing was negative.  The Veteran's right tibia disability has been concluded on multiple VA examination to result in no functional limitation.  The competent medical evidence does not support the Veteran's assertion that his service-connected right tibia disability results in instability or subluxation of the right knee joint.  For this reason, the Board finds that a separate rating under DC 5257 is not warranted at any time during the appeal period.

The competent, probative medical evidence of record reflects that the Veteran's right tibia disability results in achy pain, tenderness of the scar areas, trouble on walking or in bad weather, and some functional effect on his daily activities.  The VA examinations, however, found no functional effect related to the right tibia disability.  The 2014 VA examiner attributed the Veteran's right leg symptoms, such as pain and lay report of instability of the knee, and pain of the hip, leg, and ankle, to other nonservice-connected disabilities, to include of the lumbar spine.   The Board finds that the symptoms stemming from the right tibia disability are contemplated by the currently assigned 10 percent rating, based upon limitation without evidence of arthritis or joint involvement. 

A higher 20 percent rating is not warranted pursuant to DC 5015-5003, as two major joints or minor joint groups are not involved in this instance.  

Finally, a higher or separate rating is not warranted for the Veteran's tender scars.  The Veteran has already been compensated for painful scars pursuant to 38 U.S.C.A. § 4.118, DC 7804, and does not meet the criteria for an increased or separate rating under the skin diagnostic criteria pertaining to scars.  Also, his dermatitis and eczema affect many different parts of his body, to include both legs and his back, and have not been clinically determined to be related to, caused or aggravated by, his service-connected right tibia disability. 

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently being compensated with a 10 percent rating for symptoms of functional impairment to include pain and limitation of motion.  The Board acknowledges the Veteran's continued reports of pain during the pendency of this appeal; however, the rating criteria (specifically the criteria under Code 5003) describe the Veteran's symptomatology.  Accordingly, the symptoms and associated impairment of the Veteran's right tibia disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's right tibia disability is not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain, swelling, and some functional loss on walking, in certain weather, or when something hits his tibia.  However, the effect of this symptomatology is already contemplated in the 10 percent evaluation assigned.

Additionally, the Court has held that, when evidence of unemployability is presented, the issue of whether TDIU will be assigned should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In the instant case, the Board notes that on October 2007 VA examination, the Veteran reported being retired from his job since 1987 due to a shoulder injury.  Moreover, the Veteran has not alleged unemployability due to his right tibia disability.  Thus, consideration of entitlement to a TDIU rating due to his service-connected right tibia disability is not warranted.

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  It is the Board's conclusion, however, that the Veteran's right tibia disability has never been more than 10 percent disabling during the period on appeal.  "Staged ratings" are not warranted.


ORDER

A rating in excess of 10 percent for post-operative residuals of recurrent angioma of the right tibia is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


